DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 03/28/2022.
Claims 1-22 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the phrase “the first data and the second data are detected simultaneously” renders claim 1 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 76 paragraph 287 of the Specification as originally filed disclose the first data and second data are received from a first source and second source respectively, and said first source and second source may be any of a selection of sensors.  The Specification as originally filed do not disclose the first and second data are detected simultaneously.  Therefore, the feature is considered to be new matter.
Regarding claim 1, the phrase “regulate transmission rates” also renders claim 1 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 75 paragraph 284 of the Specification as originally filed, the process is disclosed to select transmission rates for transmission the first data and second data.  The Specification as originally filed do not disclose regulating the transmission rates.  Therefore, the feature is considered to be new matter.
Claims 2-7 and 21-22 are dependent of claim 1 and include all the same limitations.
Regarding claim 8, the phrase “the first data and the second data are detected simultaneously” renders claim 8 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 76 paragraph 287 of the Specification as originally filed disclose the first data and second data are received from a first source and second source respectively, and said first source and second source may be any of a selection of sensors.  The Specification as originally filed do not disclose the first and second data are detected simultaneously.  Therefore, the feature is considered to be new matter.
Claims 9-14 are dependent of claim 8 and include all the same limitations.
Regarding claim 15, the phrase “the first data and the second data are detected simultaneously” renders claim 15 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 76 paragraph 287 of the Specification as originally filed disclose the first data and second data are received from a first source and second source respectively, and said first source and second source may be any of a selection of sensors.  The Specification as originally filed do not disclose the first and second data are detected simultaneously.  Therefore, the feature is considered to be new matter.
Claims 16-20 are dependent of claim 15 and include all the same limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “the first data and the second data are detected simultaneously” renders claim 1 vague and indefinite because it is unclear how the feature is conducted.  The first data is disclosed to regard to a first surgical activity.  The second data is disclosed to regard to a second surgical activity.  The first surgical activity and the second surgical activity are understood to be separate activities.  It is unclear how the first data and the second data are detected simultaneously when the surgical activities that the data is coming from are separate activities.  For examining purposes, prior art that teach sensors that continuously transmit data is interpreted to read on the feature.
Claims 2-7 and 21-22 are dependent of claim 1 and include all the same limitations.
Regarding claim 8, the phrase “the first data and the second data are detected simultaneously” renders claim 8 vague and indefinite because it is unclear how the feature is conducted.  The first data is disclosed to regard to a first surgical activity.  The second data is disclosed to regard to a second surgical activity.  The first surgical activity and the second surgical activity are understood to be separate activities.  It is unclear how the first data and the second data are detected simultaneously when the surgical activities that the data is coming from are separate activities.  For examining purposes, prior art that teach sensors that continuously transmit data is interpreted to read on the feature.
Claims 9-14 are dependent of claim 8 and include all the same limitations.
Regarding claim 15, the phrase “the first data and the second data are detected simultaneously” renders claim 15 vague and indefinite because it is unclear how the feature is conducted.  The first data is disclosed to regard to a first surgical activity.  The second data is disclosed to regard to a second surgical activity.  The first surgical activity and the second surgical activity are understood to be separate activities.  It is unclear how the first data and the second data are detected simultaneously when the surgical activities that the data is coming from are separate activities.  For examining purposes, prior art that teach sensors that continuously transmit data is interpreted to read on the feature.
Claims 16-20 are dependent of claim 15 and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over reference Flanagan et al. (2012/0248167) in view of references Dell’Anno et al. (2012/0253847) and Meglan (2018/0021058).
Regarding claim 1, Flanagan et al. disclose a surgical system (10) for use in a surgical procedure, the surgical system (10) comprising:
a surgical hub (16);
a powered surgical instrument (26) comprising a first sensor (193) and a second sensor (193); and
a communication module (24) comprising a control circuit (58) configured to:
receive first data from the first sensor (193) regarding a first surgical activity of the surgical procedure; 
receive second data from the second sensor (193) regarding a second surgical activity of the surgical procedure; and
transmit the data between the powered surgical instrument (26) and the surgical hub (16).
(Figure 1 and Page 3 paragraph 17, Page 5 paragraph 50, Page 6 paragraph 54, Page 9 paragraph 78)
Flanagen et al. disclose the system comprises: a first actuator for applying clamping force to the clamped material; and a second actuator for applying firing force to fire the staples through the clamped material.  The clamping of material is interpreted as the first surgical activity, and the firing of the staples is interpreted as the second surgical activity.  Flanagen et al. also disclose the sensors (193) are configured to monitor the first drive (198) and drive motor (184) during clamping and firing, respectively.  Therefore, the surgical instrument is interpreted to comprise a first sensor configured to receive first data regarding a first surgical activity and a second sensor configured to receive second data regarding a second surgical activity.
However, Flanagen et al. do not disclose the communication module is configured to regulate transmission rates for transmission of the first data and the second data, wherein the transmission rate of the first data is higher during the first surgical activity, and wherein the transmission rate of the second data is higher during the second surgical activity, and do not explicitly disclose the first sensor and the second sensor continuously transmit the first data and second data respectively.
Dell’Anno et al. disclose a system comprising: medical sensors (104, 106); and a medical hub (108), wherein different sets of data are transmitted from the medical sensors (104, 106) to the medical hub (108), wherein the different sets of data are given different priority depending on the medical activity being undertaken, and wherein the different set of data are transmitted at different transmission rates depending on the priority.  (Figure 1 and Page 2 paragraph 26, Page 3 paragraph 27, Page 8 paragraph 71, Page 11 paragraph 95)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified surgical system of Flanagen et al. by incorporating the process of prioritizing and changing the transmission rate based on said prioritizing as taught by Dell’Anno et al., since page 6 paragraph 58 of Dell’Anno et al. states such a modification would ensure the transmitted data matches the communication channel performance capabilities.
During the first surgical activity, the data for clamping the material is interpreted to be of higher priority, and during the second surgical activity, the data for firing the staples is interpreted to be of higher priority.  Therefore, Flanagen et al. in view of Dell’Anno et al. is interpreted to disclose the transmission rate of the first data is higher during the first surgical activity, and wherein the transmission rate of the second data is higher during the second surgical activity.
Meglan disclose surgical system (1) comprising: a surgical instrument (100); and a surgical hub (5), wherein the surgical instrument (100) includes a plurality of sensors (114a, 114b, 114c, 200), and wherein the plurality of sensors (114a, 114b, 114c, 200) are configured to continuously transmit data to the surgical hub (5).  (Figure 1 and Page 2 paragraph 26, Page 3 paragraph 41, Page 4 paragraph 44)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sensors of Flanagen et al. by incorporating the continuous transmission of data from said sensor as taught by Meglan, since page 4 paragraph 44 of Meglan states such a modification would provide the user continuous information of the surgical instrument during the surgical procedure.
Regarding claim 2, Flanagen et al. modified by Dell’Anno et al. and Meglan disclose the surgical instrument (Flanagen et al. – 26) comprises an end effector transitionable between an open configuration and a closed configuration to grasp tissue. (Flanagen et al. – Page 3 paragraph 17, Page 5 paragraph 50)
Regarding claim 3, Flanagen et al. modified by Dell’Anno et al. and Meglan disclose the first data represents force to transition the end effector to the closed configuration over time. (Flanagen et al. – Page 3 paragraph 17, Page 6 paragraph 54)
Regarding claim 4, Flanagen et al. modified by Dell’Anno et al. and Meglan disclose the surgical instrument (Flanagen et al. – 26) comprises a translatable member (Flanagen et al. – mechanism for firing staples) movable to deploy staples into the tissue grasped by the end effector. (Flanagen et al. – Page 5 paragraph 50)
Regarding claim 5, Flanagen et al. modified by Dell’Anno et al. and Meglan disclose the second data represent force to move the translatable member (Flanagen et al. – mechanism for firing staples) over time. (Flanagen et al. – Page 3 paragraph 17, Page 6 paragraph 54) 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Communication Channel)]
    PNG
    media_image1.png
    441
    559
    media_image1.png
    Greyscale

Regarding claim 6, Flanagen et al. modified by Dell’Anno et al. and Meglan disclose the first data and the second data are transmitted through a communication channel (Flanagen et al. – see Figure 1 above) established between the powered surgical instrument (Flanagen et al. – 26) and the surgical hub (Flanagen et al. – 16).  (Flanagen et al. – Figure 1 and Page 5 paragraph 52)
Regarding claim 8, Flanagan et al. disclose a surgical system (10) for use in a surgical procedure, the surgical system (10) comprising:
a surgical hub (16);
a powered surgical instrument (26) comprising a first sensor (193) and a second sensor (193); and
a communication module (24) comprising a control circuit (58) configured to:
receive first data from the first sensor (193) regarding a first surgical activity of the surgical procedure; and
receive second data from the second sensor (193) regarding a second surgical activity of the surgical procedure.
(Figure 1 and Page 3 paragraph 17, Page 5 paragraph 50, Page 6 paragraph 54)
Flanagen et al. disclose the system comprises: a first actuator for applying clamping force to the clamped material; and a second actuator for applying firing force to fire the staples through the clamped material.  The clamping of material is interpreted as the first surgical activity, and the firing of the staples is interpreted as the second surgical activity.  Flanagen et al. also disclose the sensors (193) are configured to monitor the first drive (198) and drive motor (184) during clamping and firing, respectively.  Therefore, the surgical instrument is interpreted to comprise a first sensor configured to receive first data regarding a first surgical activity and a second sensor configured to receive second data regarding a second surgical activity.
However, Flanagen et al. do not disclose the communication module is configured to adjust transmission rates for transmission of the first data and the second data, wherein the transmission rate of the first data is higher during the first surgical activity, and wherein the transmission rate of the second data is higher during the second surgical activity, and do not explicitly disclose the first sensor and the second sensor continuously transmit the first data and second data respectively. 
Dell’Anno et al. disclose a system comprising: medical sensors (104, 106); and a medical hub (108), wherein different sets of data are transmitted from the medical sensors (104, 106) to the medical hub (108), wherein the different sets of data are given different priority depending on the medical activity being undertaken, and wherein the different set of data are transmitted at different transmission rates depending on the priority.  (Figure 1 and Page 2 paragraph 26, Page 3 paragraph 27, Page 8 paragraph 71, Page 11 paragraph 95)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified surgical system of Flanagen et al. by incorporating the process of prioritizing and changing the transmission rate based on said prioritizing as taught by Dell’Anno et al., since page 6 paragraph 58 of Dell’Anno et al. states such a modification would ensure the transmitted data matches the communication channel performance capabilities.
During the first surgical activity, the data for clamping the material is interpreted to be of higher priority, and during the second surgical activity, the data for firing the staples is interpreted to be of higher priority.  Therefore, Flanagen et al. in view of Dell’Anno et al. is interpreted to disclose the transmission rate of the first data is higher during the first surgical activity, and wherein the transmission rate of the second data is higher during the second surgical activity.
Meglan disclose surgical system (1) comprising: a surgical instrument (100); and a surgical hub (5), wherein the surgical instrument (100) includes a plurality of sensors (114a, 114b, 114c, 200), and wherein the plurality of sensors (114a, 114b, 114c, 200) are configured to continuously transmit data to the surgical hub (5).  (Figure 1 and Page 2 paragraph 26, Page 3 paragraph 41, Page 4 paragraph 44)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sensors of Flanagen et al. by incorporating the continuous transmission of data from said sensor as taught by Meglan, since page 4 paragraph 44 of Meglan states such a modification would provide the user continuous information of the surgical instrument during the surgical procedure.
Regarding claim 9, Flanagen et al. modified by Dell’Anno et al. and Meglan disclose the surgical instrument (Flanagen et al. – 26) comprises an end effector transitionable between an open configuration and a closed configuration to grasp tissue. (Flanagen et al. – Page 3 paragraph 17, Page 5 paragraph 50)
Regarding claim 10, Flanagen et al. modified by Dell’Anno et al. and Meglan disclose the first data represents force to transition the end effector to the closed configuration over time. (Flanagen et al. – Page 3 paragraph 17, Page 6 paragraph 54)
Regarding claim 11, Flanagen et al. modified by Dell’Anno et al. and Meglan disclose the surgical instrument (Flanagen et al. – 26) comprises a translatable member (Flanagen et al. – mechanism for firing staples) movable to deploy staples into the tissue grasped by the end effector. (Flanagen et al. – Page 5 paragraph 50)
Regarding claim 12, Flanagen et al. modified by Dell’Anno et al. and Meglan disclose the second data represent force to move the translatable member (Flanagen et al. – mechanism for firing staples) over time. (Flanagen et al. – Page 3 paragraph 17, Page 6 paragraph 54)
Regarding claim 13, Flanagen et al. modified by Dell’Anno et al. and Meglan disclose the first data and the second data are transmitted through a communication channel (Flanagen et al. – see Figure 1 above) established between the powered surgical instrument (Flanagen et al. – 26) and the surgical hub (Flanagen et al. – 16).  (Flanagen et al. – Figure 1 and Page 5 paragraph 52)
Regarding claim 21, Flanagen et al. modified by Dell’Anno et al. and Meglan disclose the first surgical activity comprises transitioning the end effector to the closed configuration form the open configuration, and wherein the at least one characteristic of the first surgical activity comprises a force to transition the end effector to the closed configuration over time. (Flanagen et al. – Page 3 paragraph 17, 18, Page 6 paragraph 54)
Regarding claim 22, Flanagen et al. modified by Dell’Anno et al. and Meglan disclose the second surgical activity comprises moving the translatable member (Flanagen et al. – mechanism for firing staples) to deploy staples, and wherein the at least one characteristic of the second surgical activity comprises a force to move the translatable member (Flanagen et al. – mechanism for firing staples) over time. (Flanagen et al. – Page 3 paragraph 17, 18, Page 6 paragraph 54)

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over reference Flanagan et al. (2012/0248167) in view of references Dell’Anno et al. (2012/0253847) and Meglan (2018/0021058) as applied to claims 6 and 13 respectively, and further in view of reference Shaham et al. (7423972).
Regarding claim 7, Flanagen et al. modified by Dell’Anno et al. and Meglan disclose the claimed invention as stated above but do not disclose adjust the transmission rate of at least one of the first data and the second data in response to a change in bandwidth.
Shaham et al. disclose a system comprising a rate controller controlling the transmission rate of data between two stations, wherein the rate controller changes the transmission rate based on the connection between the stations.  (Column 3 lines 11-15, Column 4 lines 18-26)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the communication module by incorporating a rate controller since column 4 lines 18-21 of Shaham et al. states such a modification would maximize bandwidth use while minimizing data loss.
The change in bandwidth is interpreted as a change in the connection in the system.  Therefore, Flanagen et al., Dell’Anno et al., and Meglan in view of Shaham et al. is interpreted to disclose changing the transmission rate in response to a change in bandwidth.
Regarding claim 14, Flanagen et al. modified by Dell’Anno et al. and Meglan disclose the claimed invention as stated above but do not disclose adjust the transmission rate of at least one of the first data and the second data in response to a change in bandwidth.
Shaham et al. disclose a system comprising a rate controller controlling the transmission rate of data between two stations, wherein the rate controller changes the transmission rate based on the connection between the stations.  (Column 3 lines 11-15, Column 4 lines 18-26)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the communication module by incorporating a rate controller since column 4 lines 18-21 of Shaham et al. states such a modification would maximize bandwidth use while minimizing data loss.
The change in bandwidth is interpreted as a change in the connection in the system.  Therefore, Flanagen et al., Dell’Anno et al., and Meglan in view of Shaham et al. is interpreted to disclose changing the transmission rate in response to a change in bandwidth.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over reference Flanagan et al. (2012/0248167) in view of references Dell’Anno et al. (2012/0253847), Strong (7103688), and Meglan (2018/0021058).
Regarding claim 15, Flanagan et al. disclose a surgical system (10) for use in a surgical procedure, the surgical system (10) comprising:
a surgical hub (16);
a powered surgical instrument (26) comprising a first sensor (193) and a second sensor (193); and
a communication module (24) comprising a control circuit (58) configured to:
receive first data from the first sensor (193) regarding a first surgical activity of the surgical procedure;
receive second data from the second sensor (193) regarding a second surgical activity of the surgical procedure; and
transmit the first data and the second data between the powered surgical instrument (26) and the surgical hub (16).
(Figure 1 and Page 3 paragraph 17, Page 5 paragraph 50, Page 6 paragraph 54)
Flanagen et al. disclose the system comprises: a first actuator for applying clamping force to the clamped material; and a second actuator for applying firing force to fire the staples through the clamped material.  The clamping of material is interpreted as the first surgical activity, and the firing of the staples is interpreted as the second surgical activity.  Flanagen et al. also disclose the sensors (193) are configured to monitor the first drive (198) and drive motor (184) during clamping and firing, respectively.  Therefore, the surgical instrument is interpreted to comprise a first sensor configured to receive first data regarding a first surgical activity and a second sensor configured to receive second data regarding a second surgical activity.
However, Flanagen et al. do not disclose the communication module is configured to detect an irregularity in the second data and adjust transmission rates of the first data and second data to prioritize the transmission of the second data over the first data, and do not explicitly disclose the first sensor and the second sensor continuously transmit the first data and second data respectively.
Dell’Anno et al. disclose a system comprising: medical sensors (104, 106); and a medical hub (108), wherein different sets of data are transmitted from the medical sensors (104, 106) to the medical hub (108), wherein the different sets of data are given different priority depending on the medical activity being undertaken, and wherein the different set of data are transmitted at different transmission rates depending on the priority.  (Figure 1 and Page 2 paragraph 26, Page 3 paragraph 27, Page 8 paragraph 71, Page 11 paragraph 95)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified surgical system of Flanagen et al. by incorporating the process of prioritizing and changing the transmission rate based on said prioritizing as taught by Dell’Anno et al., since page 6 paragraph 58 of Dell’Anno et al. states such a modification would ensure the transmitted data matches the communication channel performance capabilities.
Strong discloses a data transmission method comprising the step of: detecting the irregularity in the first data or second data, wherein the irregularity is based on the frequency of generation of error messages. (Column 3 lines 53-61)  It is understood in the art that, in order for a system to determine the frequency is too high or too low, the frequency has to be compared to a predetermined threshold.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified Flanagen et al. and Gilson et al. by incorporating the step of comparing the frequency of generation of error messages to a predetermined threshold and adjust the transmission rate based on the comparing as taught by Strong, since column 3 lines 34-38 of Strong states such a modification would provide the advantageous balance between speed and reliability of transmission.
When modifying Flanagen et al. and Dell’Anno et al. in view of Strong, the control circuit is interpreted to adjust the transmission rates of the first data and the second data to prioritize transmission of the second data over the first data based on the detected irregularity.
Meglan disclose surgical system (1) comprising: a surgical instrument (100); and a surgical hub (5), wherein the surgical instrument (100) includes a plurality of sensors (114a, 114b, 114c, 200), and wherein the plurality of sensors (114a, 114b, 114c, 200) are configured to continuously transmit data to the surgical hub (5).  (Figure 1 and Page 2 paragraph 26, Page 3 paragraph 41, Page 4 paragraph 44)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sensors of Flanagen et al. by incorporating the continuous transmission of data from said sensor as taught by Meglan, since page 4 paragraph 44 of Meglan states such a modification would provide the user continuous information of the surgical instrument during the surgical procedure.
Regarding claim 16, Flanagen et al. modified by Dell’Anno et al. , Strong, and Meglan disclose the surgical instrument (Flanagen et al. – 26) comprises an end effector transitionable between an open configuration and a closed configuration to grasp tissue. (Flanagen et al. – Page 3 paragraph 17, Page 5 paragraph 50)
Regarding claim 17, Flanagen et al. modified by Dell’Anno et al., Strong, and Meglan disclose the first data represents force to transition the end effector to the closed configuration over time. (Flanagen et al. – Page 3 paragraph 17, Page 6 paragraph 54)
Regarding claim 18, Flanagen et al. modified by Dell’Anno et al., Strong, and Meglan disclose the surgical instrument (Flanagen et al. – 26) comprises a translatable member (Flanagen et al. – mechanism for firing staples) movable to deploy staples into the tissue grasped by the end effector. (Flanagen et al. – Page 5 paragraph 50)
Regarding claim 19, Flanagen et al. modified by Dell’Anno et al., Strong, and Meglan disclose the second data represent force to move the translatable member (Flanagen et al. – mechanism for firing staples) over time. (Flanagen et al. – Page 3 paragraph 17, Page 6 paragraph 54)
Regarding claim 20, Flanagen et al. modified by Dell’Anno et al., Strong, and Meglan disclose the irregularity in the second data comprises exceeding a predetermined threshold. (Strong – Column 3 lines 53-61)

Response to Arguments
The Amendments filed on 03/28/2022 have been entered.  Claims 1-22 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 101, in view of the amendments to the claims, Examiner withdraws the 101 rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Flanagan et al. (2012/0248167) modified by reference Gilson et al. (2016/0353456), in view of the amendments to the claims, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Dell’Anno et al. (2012/0253847) and Meglan (2018/0021058).

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Flanagan et al. (2012/0248167) modified by references Gilson et al. (2016/0353456) and Strong (7103688), in view of the amendments to the claims, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Dell’Anno et al. (2012/0253847) and Meglan (2018/0021058).
Applicant states:
The transmission rates of the first and second parts of each data message are adjusted in response to the frequency of the generation of error messages. This process is not "detect an irregularity in the second data, and adjust transmission rates of the first data and the second data to prioritize transmission of the second data over the first data based on the detected irregularity."

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Flanagan et al. disclose a powered surgical instrument comprising a first sensor and a second sensor, wherein the first sensor is configured to transmit a first data regarding a first surgical activity, and wherein the second sensor is configured to transmit a second data regarding a second surgical activity.
Strong discloses the “first and/or second data transmission rate is adjusted in response to the frequency of generation of said error messages”.  The generation of an error message implies there is an anomaly or irregular in the communication line.
During the first surgical activity, the data for clamping the material is interpreted to be of higher priority, and during the second surgical activity, the data for firing the staples is interpreted to be of higher priority.
Therefore, Flanagan et al. in view of Strong do disclose the process of detecting an irregularity in the second data, and adjust transmission rates of the first data and the second data to prioritize transmission of the second data over the first data based on the detected irregularity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        May 6, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731